department of the treasury internal_revenue_service washington c date number info release date uil conex-104728-10 dear am forwarding correspondence we received from representative christopher carney on behalf of his constituent understand that your office is responsible for handling these requests is seeking an agreement with the department of the treasury under local federal correctional with contact information for the financial management section of public law to permit them to deduct the services tax from the paychecks of employees for the institution have provided service ‘thank you for your assistance if you have a question or need additional information please of my staff at sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities enclosure department of the treasury internal_revenue_service washington date uil conex-104728-10 the honorable christopher carney member u s house of representative sec_175 pine street suite williamsport pa attention dear congressman camey jam responding to your inquiry dated date on behalf of your constituent is experiencing a problem with collecting employees at the to collect this tax via payroll deductions you wrote that that local services tax from federal correctional institution the township would like to have a tax taken out of an employee’s paycheck a local taxing authority must have a minimum of federal employees and enter into an agreement with the department of treasury section of public law the proper office at the department of the treasury for handling these kinds of requests is the financial management service j have forwarded your constituent's letter to financial management service fms if your constituent wishes to contact financial management service they can call fms legislative affairs at or contact tom longnecker at they can also write to fms at melody barret director- legislative and public affairs department of the treasury financial management service 14th st washington dc fax conex-104728-10 hope this information is helpful of my staff at if you have any questions please contact me or sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities
